                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF IOWA
                             DAVENPORT DIVISION

                                 )
 JAYMES ANTHONY STARK,           )                 Case No. 3:18-cv-00069-RGE-CFB
                                 )
                    Plaintiff,   )
                                 )
           vs.                   )             PLAINTIFF’S BRIEF IN SUPPORT OF
                                 )             RESISTANCE TO DEFENDANTS’
 LEE COUNTY, IOWA, STEVE SPROUL, )             MOTION FOR SUMMARY
 JEREMY HAMILTON, ZACHARY        )             JUDGEMENT
 COPPAGE, DUSTIN YOUNG, C.J.     )
 WRAY; AND THE STATE OF IOWA     )
                                 )
                     Defendants. )



       Comes now the Plaintiff, Jaymes Anthony Stark, and submits this Brief in support of his

Resistance to the Defendant’s Motion for Summary Judgment, as follows:

                                 TABLE OF CONTENTS

INTRODUCTION………………………………………………………………………… Page 2

STARK’S STATEMENT OF ADDITONAL MATERIAL FACTS
PRECLUDING SUMMARY JUDGEMENT………..…………………………………… Page 3

ARGUMENT……………………………………………………………………………… Page 6

I.     SUMMARY JUDGMENT STANDARD…………………………………………. Page 6

II.    ADMINISTRATIVE REMEDIES WERE NOT AVAILABLE TO STARK……... Page 7

III.   COUNT III OF STARK’S COMPLAINT – FREE SPEECH –
       SHOULD NOT BE DISMISSED………………………………………..………… Page 9

IV.    DEFENDANT SPROUL IS NOT ENTITLED
       TO QUALIFIED IMMUNITY…………………………………………………… Page 12

V.     STARK CONCEDES COUNT IV – CONSPIRACY TO CAUSE
       STARK TO VIOLATE PAROLE – SHOULD BE DISMISSED…………………Page 16
VI.    LEE COUNTY IS NOT ENTITLED TO SUMMARY JUDGEMENT……………Page 16

CONCLUSION…………………………………………………………………………….Page 16


                                       INTRODUCTION

       Count I of Stark’s Complaint is an improper seizure claim against Defendants Sproul and

Lee County for forcing him to be involved in a dangerous chase against his will under the 4th

Amendment to the U.S. Constitution and Article 1, Section Eight of the Iowa Constitution.

Plaintiff contends that forcing him to partake in a dangerous chase while already in custody

constituted a separate seizure of his person. Plaintiff concedes that he has not been able to locate

precedent to support the proposition that an individual already in custody may be seized for other

purposes. Count II is in the alternative to Count I alleging an 8th Amendment violation for forcing

Stark to be involved in a dangerous and high-speed chase against his will while shackled,

handcuffed, unable to brace himself and without a seat and/or shoulder belt.       Support for this

proposition is plentiful and may be found under Section IV below.

       Count III is for violation of Stark’s freedom of speech based upon Defendants attempt to

keep him from publicizing his involvement in the bank robbery incident under the First

Amendment to the U.S. Constitution and Article 1, Section Seven of the Iowa Constitution. That

issue is discussed in section III below. It should be noted that the Defendants’ Motion for

Summary Judgment does not include claims made by Stark under the Iowa Constitution. See

Complaint Counts I, II and III. Since Godfrey v. State, 898 N.W.2d 844, 880 (Iowa 2017), private

rights of action under the Iowa Constitution have been recognized. Further, the two Baldwin

decisions by the Iowa Supreme Court have made it clear that Iowa is not going to follow the federal

lead regarding qualified immunity and other related issues in Iowa Constitutional cases. See




                                                 2
Baldwin v. City of Estherville, 915 N.W.2d 259 (Iowa 2018) and Baldwin v. City of Estherville,

Iowa Supreme Court No.18-1856, issued June 14, 2019.

       Count IV of Stark’s complaint involves an alleged conspiracy by correctional officers to

cause him to violate his parole. Stark concedes that Count IV should be dismissed for lack of

support in the record. Count V alleges a common law negligence claim against all Defendants.

Count V is not discussed in this resistance since the Defendants did not seek summary judgment

on that claim. Count VI involves claims against the State of Iowa and is not part of the pending

motion for summary judgment.


             STARK’S STATEMENT OF ADDITIONAL MATERIAL FACTS
                     PRECLUDING SUMMARY JUDGEMENT

       On June 29, 2016, Stark was an inmate at the Lee County Jail and was being transported

to a medical appointment by Defendant Sproul. Complaint ¶ 13, admitted. Stark was in the back

seat of Sproul’s cruiser in shackles, belly chain and handcuffs which caused him to not be able to

move that well. Pl. App. P. 39 (Stark Dep. 12-13). Defendant Sproul did not put Stark in a seat

and/or shoulder belt. Complaint ¶ 14, admitted and Pl. App. p. 29. (Sproul Dep. 10). While

Defendant Sproul was returning Stark to the jail a radio call went out for a shots fired bank robbery.

Pl. App. p. 43. (Stark Dep. 34-35). Defendant Sproul decided to respond to the call with Stark in

the backseat of his cruiser. Pl. App. p. 43. (Stark Dep. 34-35). Defendant Sproul made the

decision to put Stark into harm’s way knowing full well that because of the chains, shackles and

cuffs Stark was unable to brace himself and his mobility was limited. Pl. App. pp. 29-30. (Sproul

Dep. 21-22). A reasonable inference Sproul should have drawn from the situation is that Stark

would certainly bounce around in the back seat of Sproul’s cruiser and be injured, if not shot.




                                                  3
       Deposition Exhibit 15 is an overhead of the scene at the bank with markings made by

Defendant Sproul during his deposition. Pl. App. pp. 31-32. (Sproul Dep. 55-57). The red circle

is where Defendant Sproul chose to initially park which is well within shooting range of the bank

robbery suspect inside. Id. The red line from the bank to point XA is the route the suspect took

on foot from exiting the bank to the point where he stopped and fired shots at Sproul’s cruiser with

Stark in the back seat. Pl. App. pp. 33-34. (Sproul Dep. 60-62). The green line is the route Sproul

took following the suspect over a curb and into an open rough field. Pl. App. p. 33. (Sproul Dep.

61). At the time the shots were fired Defendant Sproul took a sharp right turn, sped up and left the

area along the route shown on Deposition Exhibit 15. Pl. App. pp. 33-34. (Sproul Dep. 62). The

green circle shows the location of Sproul’s cruiser at the time the suspect fired his gun at the

cruiser. Pl. App. pp. 33-34. (Sproul Dep. 62). When Sproul took the hard right turn he “hit the

gas.” Pl. App. p. 35. (Sproul Dep. 70). Before shots were fired Sproul was chasing the suspect

going approximately 20-25 mph across the open field. Pl. App. p. 31. (Sproul Dep 47-48). When

Sproul hit the gas his speed across the open field increased to 35 mph, but he is not sure if he got

up to 40. Pl. App. p. 35. (Sproul Dep. 70).

       The open field is essentially level, but “not maintained by any stretch.” Pl. App. pp. 34-35.

(Sproul Dep. 69). The open field includes ruts and undulations. See pictures 1, 2 and 3 of the

open field exchanged as part of discovery. Pl. App. pp. 58-62. (Affidavit of Counsel with attached

pictures). Picture 1 shows the entrance to the open field used by Defendant Sproul. Id. Pictures

2 and 3 show the ruts and undulations Defendant Sproul drove over at up to 40 mph when

accelerating to “get the hell out of Dodge” when shots were fired. Id. and Pl. App. pp. 34-35.

(Sproul Dep. 69-70). Sproul agreed that given the route he took and the condition of the field that




                                                 4
Stark could have been injured while riding handcuffed, shackled and unbelted in the back seat. Pl.

App. p. 35. (Sproul Dep. 77).

       Stark was unable to lay down on the floor when the shots were fired, but he did flop to the

side on the seat. Pl. App. p. 44. (Stark Dep. 37). Stark describe the encounter with the robbery

suspect as Sproul “gunned the vehicle over the curb, like floored it, ramped the curb, and then we

took off straight after the guy. . . it was like he was going to run [the suspect] over.” Pl. App. p.

36. (Stark Dep. 36). Defendant Sproul returned to the scene of the shooting over Stark’s

objections. Pl. App. p. 45. (Stark Dep. 38). Stark then saw “cops run up, flip the dude over

because he was laying on his stomach. They start performing CPR. I see the guy twitching,

convulsing. A lot of blood was coming out of his mouth. Every time they would push on his chest,

like a whole bunch of blood would come out of his mouth.” Pl. App. p. 45. (Stark Dep. 38-39).

       Stark described his medical condition following the subject matter incident, as follows:

       Q. And do you recall what was examined the first day and what was examined the second
       day as far as your body is concerned, the complaints you had?

       A. The first day they took me in for a lower back x-ray. I got an actual x-ray on my back.
       They said there was no breaks or fractures or anything. It was muscle spasms is what they
       said. So, I went back to the jail. The next day I went and got my neck examined because
       my neck was on fire when I woke up. I could barely move it.

       Q. That was when you woke up the next morning?

       A. Yeah. It started hurting in the evening, but I think my back was just more painful at
       the moment and just -- I just didn't think about my neck as much.

       Q. Until the next morning?

       A. Yeah. The next morning I knew something was bad.

Pl. App. pp. 41-42. (Stark Dep. 28). Due to his incarceration it took some time for Stark to get

an MRI, but the orthopedic surgeon who ultimately reviewed the MRI told him, “[t]his is serious.

Look, it's right here. You can tell this is where all your injuries and pain's coming from. I'm going

                                                 5
to refer you to a spinal surgeon." Pl. App. p. 48. (Stark Dep. 55).

       Stark used to be in good shape, but now cannot even walk five laps, can’t focus to read, is

stuck in bed on some days and has throbbing pressure in his neck at all times. Pl. App. p. 46.

(Stark Dep. 46-47). Stark understands that he is finally going to get the treatment he needs, “a

double discectomy and triple fusion . . . remove and replace two discs between C4 and C5, and . .

. fuse C4 through C7.” Pl App. p. 46. (Stark Dep. 48). Stark is currently taking Gabapentin for

pain 1,200 milligrams three times a day; Naproxen for pain two times a day; Buspirone for anxiety

two times a day; and Prazosin for nightmares “for like PTSD.” Pl. App. pp. 48-49. (Stark Dep.

56).

       The evening of the subject matter incident five Lee County Deputies entered Stark’s cell

and attempted to intimidate him. Pl. App. pp. 47-48. (Stark Dep. 50-51). The five jailers included

Defendants Coppage, Wray, Young, Hamelton and one non-defendant unknown until the time of

depositions, jailer Howard. Pl. App. p. 23. (Coppage Dep. 17). The Defendant deputies told

Stark, referring to the bank robbery, “[t]his is none of your business, you don't need to talk about

it to nobody, anything that you seen, you know, keep to yourself." Pl. App. pp. 47-48. (Stark Dep.

50-51). The Deputies threatened Stark by putting him in handcuffs, slamming him up against a

wall and pointing a taser at him. Id. Stark admitted he was making a bit of a ruckus, but noted

“typically that's not the response for somebody making a ruckus in the cell.” Pl. App. p. 52. (Stark

Dep. 52).

       The Defendant jail personnel admitted that Stark had never struck or assaulted a

correctional officer. Pl. App. pp. 55; 23; 25; 53. (Young Dep. 12-13; Coppage Dep. 9; Hamelton

Dep. 9-10; and Wray Dep. 15). The Defendant jailers did not have a good explanation for why

five jailers were necessary to respond to Stark just making a ruckus in his cell. Pl. App. pp. 55;53.



                                                 6
(Young Dep. 7; Wray Dep. 13). The “officer safety” cliché, if true, would always require five

officers to respond to any inmate making any sort of ruckus.

                                           ARGUMENT

   I.       SUMMARY JUDGMENT STANDARD

         A Motion for Summary Judgment may be granted only if, after examining all of the

evidence in the light most favorable to the nonmoving party, the Court finds that no genuine issues

of material fact exist and that the moving party is entitled to judgment as a matter of law. Kegel v.

Runnels, 793 F.2d 924, 926 (8th Cir. 1986). “To preclude the entry of Summary Judgment, the

non-movant must show that, on an element essential to [its] case and on which it will bear the

burden of proof at trial, there are genuine issues of material fact.” Noll v. Petrovsky, 828 F.2d 461,

462 (8th Cir. 1987) (citing Celotex Corp. v. Catrett, 477 U.S. 317 (1986)). Although “direct proof

is not required to create a jury question . . . to avoid summary judgment, ‘the facts and

circumstances relied upon must attain the dignity of substantial evidence and must not be such as

merely to create a suspicion.’” Metge v. Baehler, 762 F.2d 621, 625 (8th Cir. 1985) (quoting Impro

Prod., Inc. v. Herrick, 715 F.2d 1267, 1272 (8th Cir. 1983)). The non-moving party is entitled to

all reasonable inferences that can be drawn from the evidence without resort to speculation.

Sprenger v. Fed. Home Loan Bank of Des Moines, 253 F.3d 1106, 1110 (8th Cir. 2001).

   II.      ADMINISTRATIVE REMEDIES WERE NOT AVAILABLE TO STARK

         The Defendants may have had a grievance procedure in place as of June 29, 2019, but it

was not made available to Stark. See Def. App. 1, Response No. 2 (“. . . I was never provided a

copy of this form despite repeated requests to file a grievance. All my requests were ignored and

I was retaliated against for making the request. I submitted a letter regarding my complaints to the

Lee County Sheriff. I contacted the ombudsman about my complaints and then was transferred to



                                                  7
a different jail and put in solitary for 4 to 6 months where I had no access to a grievance process.”).

       Just because Stark may have attempted to use the informal grievance process on prior

occasions does not mean the Defendants made that process available to him after he was injured

in the bank robbery incident. Stark noted that his “usual” experience with any written grievance

in Lee County was that it was “tossed in the trash.” Def. App. 24. Stark did on prior occasions fill

out a “paper” he was given, but was completely unfamiliar with the grievance form submitted by

the Defense in this case. Id. and Response to Request for Admission No. 3. Def. App. 1-2.

       Under the Prison Litigation Reform Act “[i]nmates are excused from exhausting remedies

prior to asserting § 1983 claims when officials have prevented prisoners from utilizing the

procedures, or when officials themselves have failed to comply with the grievance procedures."

Porter v. Sturm, 781 F.3d 448, 452 (8th Cir. 2015). Miller v. Norris, 247 F.3d 736, 740 (8th Cir.

2001), is right on point finding that administrative remedies are not “available” where prison

officials failed to respond to inmate's requests for grievance forms. In this case it is undisputed

that Stark requested a grievance form and was not provided one. Def. App. 1, Response No. 2.

Stark even went so far as to seek a remedy from the Iowa Ombudsman. Id. The Miller court

specifically held, "[w]e believe that a remedy that prison officials prevent a prisoner from utilizing

is not an 'available' remedy under § 1977e(a)." See also Porter at 452.

       The Defendants’ argument that Stark or his counsel should have filed a grievance at some

later date, even though Stark was denied the opportunity to file a grievance at the time of his injury,

is completely without merit. The Defendants cite no authority for the proposition that Plaintiff’s

must continue to attempt to file grievances even after being initially denied the opportunity to do

so, or face dismissal under the PLRA. See Def. MSJ Brief, p. 6. In Foulk v. Charrier, 262 F.3d

687 (8th Cir. 2001), the Eighth Circuit held to the contrary, "[plaintiff's] testimony suggests that



                                                  8
he had exhausted his available administrative remedies because once, [the prison] failed to respond

to his IRR, no further administrative remedies were 'available' to him."

          It must be noted that pursuant to the U.S. Supreme Court, “[n]onexhaustion is an

affirmative defense, and defendants have the burden of raising and proving the absence of

exhaustion. Jones v. Bock, 549 U.S. 199, 211–12 (2007). The Defense in this case has not

provided any evidence to support the claim that Stark did not request to file an administrative

grievance over the bank robbery incident. The Defense also presented no evidence to dispute

Stark’s claim that he contacted the Ombudsman about the bank robbery incident. The Defense

has, therefore, completely failed to fulfill its burden of proving the absence of exhaustion. In

addition, the Defense has made no argument that the PLRA applies to claims made under the Iowa

Constitution.

          The Defendants’ Motion for Summary Judgment for failing to exhaust PLRA

administrative remedies should be denied. In the alternative, should the court find a failure to

exhaust administrative remedies, then Stark should be granted a stay and leave of court to file a

grievance with Lee County.

   III.      COUNT III OF STARK’S COMPLAINT – FREE SPEECH –
             SHOULD NOT BE DISMISSED

          “A citizen's right to exercise First Amendment freedoms ‘without facing retaliation from

government officials is clearly established.’” Baribeau v. City of Minneapolis, 596 F.3d 465, 480-

81 (8th Cir. 2010) (citing Kilpatrick v. King, 499 F.3d 759, 767 (8th Cir.2007)). Accordingly, the

“only question” is whether a reasonable jury could find that the Defendant Officers violated that

right when they handcuffed Stark, threw him up against the wall, pointed a taser at him, referred

to the bank robbery and said, “[t]his is none of your business, you don't need to talk about it to




                                                 9
nobody, anything that you seen, you know, keep to yourself." Pl. App. pp. 47-48. (Stark Dep. 50-

51).

       “To prevail in an action for First Amendment retaliation, ‘plaintiff must show a causal

connection between a defendant's retaliatory animus and [plaintiff's] subsequent injury.’” Id. at

481 (quoting Osborne v. Grussing, 477 F.3d 1002, 1005 (8th Cir.2007)). A plaintiff must establish

three elements: (1) plaintiff engaged in constitutionally protected activity; (2) the officers’ action

caused plaintiff injury which would chill a person of ordinary firmness from continuing that

activity; and (3) the adverse action was motivated in part by plaintiff’s exercise of his First

Amendment rights. Carroll v. Pfeffer, 262 F.3d 847, 850 (8th Cir. 2001); see also Baribeau, 596

F.3d at 481. Regarding the “motivation” element, “[r]etaliation need not have been the sole

motive, but it must have been a ‘substantial factor’ in” the [officer’s] decision. . .” Id. quoting

Kilpatrick, 499 F.3d at 767; see also Wishnatsky v. Rovner, 433 F.3d 608, 613 (8th Cir.2006)).

        While the majority of First Amendment retaliation cases arise in the context of public

employment, the Eighth Circuit has found that complaints about treatment by corrections officers

constitute protected First Amendment activity. In Haynes v. Stephenson, 588 F.3d 1152, 1155-56

(8th Cir. 2009), prison inmate Haynes filed a prison grievance against corrections officer

Stephenson for using profane and abusive language toward Haynes. After Stephenson learned of

the prison grievance, Stephenson filed a retaliatory false disciplinary report against Haynes, which

resulted in Haynes being transferred to a disciplinary unit and losing certain prisoner privileges.

In considering whether Haynes complaint about Stephenson using profane and abusive language

constituted protected activity, the Eighth Circuit held, “[i]t is undisputed that Haynes satisfied the

first element of the prima facie case because he exercised a constitutionally protected right by

filing the grievance against Stephenson. ‘The filing of a prison grievance, like the filing of an



                                                 10
inmate lawsuit, is protected First Amendment activity.’” Id. at 1155 – 56 (quoting Lewis v. Jacks,

486 F.3d 1025, 1029 (8th Cir. 2007)); see also Santiago v. Blair, 707 F.3d 984, 991 (8th Cir. 2013)

(finding that prisoner’s filing of a grievance against corrections officer who allegedly filed false

disciplinary report and threatened inmate’s life constituted protected speech); Brown v. Watson,

CIV. 10-3080, 2013 WL 1003669 (W.D. Ark. Feb. 25, 2013) report and recommendation adopted,

10-CV-3080, 2013 WL 1002595 (W.D. Ark. 2013) (finding that parolee’s action of filing

grievances against parole officer constituted protected speech).

       Courts have noted that “[s]tatements revealing official impropriety usually involve matters

of public concern.” Brammer-Hoelter v. Twin Peaks Charter Acad., 492 F.3d 1192, 1205 (10th

Cir. 2007). Stark, like the inmates in the above-cited cases, was airing complaints and threatening

to go to the media about Sproul’s unlawful conduct in placing Stark’s life and health in jeopardy

during the bank robbery incident. Accordingly, Stark’s complaints were about a matter of public

concern, and he meets the first element of his prima facie case.

       With respect to the second element, there is no question that Stark suffered harm which

would chill a person of ordinary firmness from continuing the activity of airing such complaints.

Stark was handcuffed, slammed up against a wall and threatened with a taser. In addition, he was

denied access to grievance forms that would have allowed him to pursue a claim against Sproul

administratively. The Eighth Circuit has held that much less personal, extensive, or abusive harm

satisfies the harm element. See, e.g., Lewis, 486 F.3d at 1029 (finding that “[r]etaliatory action

that worsens an inmate's working conditions can be sufficiently adverse to be actionable under §

1983”); Garcia v. City of Trenton, 348 F.3d 726, 729 (8th Cir. 2003) (retaliatory issuance of

parking tickets found sufficient to support First Amendment retaliation claim); see also Dorr v.

Weber, 741 F. Supp. 2d 1010, 1018 (N.D. Iowa 2010) (“The court also finds that withholding a



                                                11
concealed weapons permit from an applicant would chill the speech of a person of ordinary

firmness.”).

       With respect to the causation element of the prima facie case, sufficient evidence exists to

generate a jury question regarding the Defendant Officers’ motive for attempting to intimidate

Stark. One factor courts consider in determining whether a jury question has been generated on

the causation element is the temporal proximity between the First Amendment activity and the

adverse action. See, e.g., Lewis, 486 F.3d at 1029 (discussing the lack of a temporal connection);

Haynes, 588 F.3d at 1156 – 57 (affirming finding of retaliatory motive and noting, “Stephenson

nevertheless filed the disciplinary report almost immediately after learning of Haynes's

grievance.”) (emphasis added). In the present case, Stark was cuffed, slammed against a wall,

threatened with a taser and denied access to the grievance procedure on the same day he threatened

to make public Sproul’s wrongful conduct during the bank robbery incident. Accordingly, the

proximity in time between Stark’s protected activity and the adverse actions supports a finding of

retaliatory motive.

       Moreover, there exists sufficient evidence to generate a question of fact regarding whether

the proffered justification for using five officers to respond to a cell ruckus is false. See, e.g.,

Morris v. City of Chillicothe, 512 F.3d 1013, 1019 (8th Cir. 2008) (discussing pretext in the context

of a public employment First Amendment retaliation claim). As set forth above, while the

Defendant officers claimed they needed five officers to respond to Stark’s minor outburst, there is

evidence that demonstrate that this was an outsized response to the minor threat posed and

designed to intimidate Stark to not discuss his involvement in the bank robbery incident.

Typically, only one or two officers need to respond to a ruckus in a cell and Stark had absolutely

no history of assaulting correctional officers. Pl. App. p. 48. (Stark Dep. 52) and Pl. App. pp. 55;



                                                 12
23; 25; and 53. (Young Dep. 12-13; Coppage Dep. 9; Hamelton Dep. 9-10; and Wray Dep. 15).

The Defendants proffered explanation that it took five Jailers to respond to Stark kicking his door

for “officer safety” is without merit. Pl. App. p. 53. (Wray Dep. 13) If that were true, then it would

take five Jailers to “safely” respond to any complaint from any detainee.

         There is also direct evidence on the causation issue. Stark was specifically told to keep

quiet about his involvement with the bank robbery incident. Stark’s First Amendment retaliation

claim is valid and the Defendants’ Motion for Summary Judgment should be denied.

   IV.      DEFENDANT SPROUL IS NOT ENTITLED TO QUALIFIED IMMUNITY

         Under the U.S. Constitution "government officials performing discretionary functions

generally are shielded from liability for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person would have

known." Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified immunity balances the "need

to hold public officials accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties reasonably."

Pearson v. Callahan, 555 U.S. 223, 231 (2009). "The protection of qualified immunity applies

regardless of whether the government official's error is a mistake of law, a mistake of fact, or a

mistake based on mixed questions of law and fact." Id. (internal quotation marks and citations

omitted).

         The qualified immunity analysis is quite different under the Iowa Constitution. In Baldwin

I the Iowa Supreme Court held, “[b]ecause the question is one of immunity, the burden of proof

should be on the defendant. . . Accordingly, to be entitled to qualified immunity a defendant must

plead and prove as an affirmative defense that she or he exercised all due care to comply with the

law.” Stark notes that, given the facts of this case, no reasonable jury could conclude that



                                                 13
Defendant Sproul “exercised all due care to comply with the law,” much less that a jury question

has not been generated on that issue overcoming any qualified immunity claim.

        The U.S. Supreme Court has established a two-step analysis for qualified immunity claims

under federal law. See Saucier v. Katz, 533 U.S. 194, 201 (2001). First, the court must determine

“‘whether the plaintiff has alleged the deprivation of an actual constitutional right at all and, if so,

proceed to determine whether that right was clearly established at the time of the alleged

violation."' Wilson v. Layne, 526 U.S. 603, 609 (1999) (quoting Conn v. Gabbert, 526 U.S. 286,

290 (1991)); see also Suarez Corp. Indus. v. McGraw, 202 F.3d 676, 685 (4th Cir. 2000). If the

court determines that no right has been violated, there is no need for further inquiry "because

government officials cannot have known of a right that does not exist." Porterfield v. Lott, 156

F.3d 563, 567 (4th Cir. 1998)

        The right of prisoners to safe travel, including the use of seat belts has been well

established. See Brown v. Fortner, 518 F.3d 552, 558-59 (8th Cir. 2008) (“This court has

previously held that failure to provide a seatbelt to a prisoner while driving in a manner that puts

the prisoner at risk of injury can constitute deliberate indifference to a prisoner's safety and health.

[Brown v.] Morgan, 39 F.3d 1184, [1994 WL 610993, *1 (8th Cir. 1994)(unpublished) (per

curiam). Under the Eighth Circuit analysis, “[i]f the facts as alleged by Brown establish that 1)

there was a substantial risk of harm to Brown and 2) [Defendants] knew of and disregarded the

substantial risk to Brown, then their conduct demonstrated a deliberate indifference to Brown's

safety and violated Brown's Eighth Amendment rights.”).

        In this case the evidence establishes that Defendant Sproul intentionally put Stark in

“substantial risk of harm” by driving over a curb and thru a rut filled field with Stark handcuffed,

shackled and unbelted in the back seat, not to mention while being shot at. Defendant Sproul



                                                  14
completely disregarded the substantial risk of harm to Stark. See the report of Stark’s police

practices expert opining “Sproul was negligent by failing to properly restrain Jaymes Stark in the

back seat of his cruiser by using a lap or shoulder seat belt and, was negligent in his obligation to

make sure Stark was safe, secure and properly cared for by recklessly engaging in a pursuit of a

bank robbery suspect.” Pl. App. pp. 56-58.

       In Brown v. Morgan, 39 F.3d 1184, 1994 WL 610993 (8th Cir. 1994), the plaintiff was

involved in an accident while a passenger in a car driven by a county deputy. The deputy refused

to allow him to wear his seatbelt and drove at a high rate of speed in bad weather, refusing to slow

down despite the passenger's pleas for him to do so. The court held, "[w]hile a constitutional claim

cannot be based on mere negligence . . . when prison officials intentionally place prisoners in

dangerous situations or manifest deliberate indifference for their safety, the Eighth Amendment is

violated." See also, Fruit v. Norris, 905 F.2d 1147, 1150 (8th Cir. 1990) (Prison officials violate

the Eighth Amendment when they intentionally place prisoners in dangerous situations or manifest

deliberate indifference for their safety). That is exactly what Defendant Sproul did to Stark in this

case, “intentionally placing him in a dangerous situation” without any regard for Stark’s safety.

       The U.S. Supreme Court has interpreted the Eighth Amendment's prohibition against cruel

and unusual punishment to include a right to safe and humane conditions of confinement. See

Farmer v. Brennan, 511 U.S. 825, 847, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994). A denial of

safe and humane conditions can result from an officer's deliberate indifference to a prisoner's

safety. See Fruit v. Norris, 905 F.2d 1147, 1150 (8th Cir. 1990). In Brown v. Fortner, 518 F.3d

552, 556 (8th Cir. 2008), the Eighth Circuit noted that “[w]hen seatbelts are available, transporting

inmates without securing their seatbelts violates MDOC policy. There is no question that it was

clearly established that subjecting inmates to unreasonable and substantial risk of harm by



                                                 15
transporting them unbelted and while driving recklessly constituted a constitutional violation. See

Farmer, 511 U.S. at 847; Fruit, 905 F.2d at 1150; Brown v. Morgan (1994); and Brown v. Fortner

(2008).

          The Defense argues that Sproul “did not respond to the scene with the intent to engage the

suspect.” Def. MSJ Brief, p. 10.        In Graham v. Connor, 490 U.S. 386, 397 (1989), the U.S.

Supreme Court held, “[a]n officer's evil intentions will not make a Fourth Amendment violation

out of an objectively reasonable use of force; nor will an officer's good intentions make an

objectively unreasonable use of force constitutional. It does not matter what Defendant Sproul

intended. Only the facts of what he actually did are to be assessed.

          The Defendants motion for summary judgment on qualified immunity grounds under

federal law should be denied for the reasons stated above. The Defendants failed to move for

summary judgment under Stark’s Iowa Constitutional claims. As noted above, on the substance

of Stark’s Iowa Constitutional claims, any perceived motion for summary judgment on qualified

immunity grounds should also be denied.

   V.        STARK CONCEDES COUNT IV – CONSPIRACY TO CAUSE STARK
             TO VIOLATE PAROLE – SHOULD BE DISMISSED

          Stark concedes that there is insufficient evidence in the record to support his conspiracy to

cause him to violate parole claim. Therefore, Stark agrees that Count IV of his complaint should

be dismissed.

   VI.       LEE COUNTY IS NOT ENTITLED TO SUMMARY JUDGEMENT

          Defendant Lee County’s summary judgment motion relies on the individual Defendants

prevailing on their summary motions. See MSJ Def. Brief, p.11. (“Before a municipality can be

held liable, however, there must be an unconstitutional act by a municipal employee.”). Stark

concedes that Lee County may only act thru its agents, and to the extent all the claims made against

                                                   16
all the individual Defendants are dismissed, then the claims made against Lee County should also

be dismissed.

                                         CONCLUSION

          For all the reasons stated above, the Defendants’ Motion for Summary Judgment, with the

exception of dismissal of the conspiracy to cause Stark to violate his parole count, should be

denied.

                                              Respectfully submitted,

                                              DAVE O’BRIEN LAW
                                              1500 Center Street NE
                                              Cedar Rapids, Iowa 52402
                                              Telephone: (319) 861-3001
                                              Facsimile: (319) 861-3007
                                              E-mail: dave@daveobrienlaw.com

                                              By: /s/ David A. O’Brien
                                              DAVID A. O’BRIEN, AT0005870




Copy to:
                                                                       PROOF OF SERVICE

                                                  The undersigned certifies that the foregoing instrument was
Steven E. Ort                                     served upon all parties to the above cause to each of the
                                                  attorneys of record herein at their respective addresses
BELL, ORT & LIECHTY                               disclosed on the pleadings on the 28th day of August, 2019, by:
200 W. Main St., P.O. Box 143
                                                        U.S. Mail / Email                 Facsimile
New London, IA 52645                                    Hand Delivered                    Certified Mail
E-Mail: bellortliechtylaw@gmail.com                     FedEx/Airborne Express           X EDMS

                                                 Signature:   /s/ Julia Daugherty
William A. Hill
Assistant Attorney General
Special Litigation Division
Hoover Building, 2nd Floor
1305 E. Walnut
Des Moines, Iowa 50319
William.Hill@ag.iowa.gov
ATTORNEYS FOR THE STATE OF IOWA

                                                17
